Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marty et al (US 2017/0161561).

Claims 1 and 11. Marty teaches a device and method for monitoring an activity, said device being configured to perform operations comprising:  obtaining a current performance metric to be computed for the activity (para 0046, sensor recognizes which athlete to follow to capture footage or image of the game play by that athlete) ; determining, based on a positioning rule associated with the current performance metric, a selected relative position between an individual to be monitored and a camera on a drone; identifying a reference plane of the individual (para 0046-0047, the drone is positioned in a reference point such as 20 feet away from the athlete during the game play, the athlete is identified by the drone using various measures such as face recognition, jersey number, color etc) ;  operating the drone to move the camera from an initial relative position relative to the individual to attain the selected relative position in relation to the reference plane; operating the camera, when in said selected relative position, to capture one or more images of the individual performing the activity; and providing the one or more images for computation of the current performance metric for the activity performed by the individual (para 0046-0048, drone is positioned to an initial reference point such as 20 feet away from the athlete, however when the quarterback is throwing the ball, drone takes a different position so that it doesn’t get stuck by the throwing ball, thus the reference points shifts in accordance to the need, drone captures the images of the athlete to measure the performance metric for the training purpose or entertainment purpose).  

2. The device of claim 1, wherein the device is configured to at least partly define the selected relative position by an elevation angle and an azimuth angle relative to an origin of a coordinate system associated with the reference plane (para 0046 and 0044, drone is placed in an elevated angle and also captures 360 views, FIG 5 element #15). 
 
3. The device of claim 1, wherein the device is further configured to perform operations comprising: determining a set of reference points of the individual representing a current pose of the individual and identify the reference plane as a function of the set of reference points (para 0045, the pose and the position of the athlete changes and the drone adjust to the angle for the image or the footage).  

4. The device of claim 3, wherein the device is further configured to perform operations comprising: operating the camera to capture one or more preparatory images of the individual, and process the one or more preparatory images for determining the set of reference points (para 0047, the position of the quarterback when the quarterback is throwing the ball). 
 
5. The device of claim 3, wherein the device is further configured to perform operations comprising: determining at least a subset of the set of reference points to represent body features of the individual (para 0062, the body motion is used to control the drone, therefore the body reference points are being used).  

6. The device of claim 3, wherein the device is further configured to perform operations comprising: determining, based on the set of reference points, the initial relative position of the camera in relation to the individual, determining a movement trajectory from the initial relative position to the selected relative position, and operating the drone in accordance with the movement trajectory (para 0046-0048, drone is positioned to an initial reference point such as 20 feet away from the athlete, however when the quarterback is throwing the ball, drone takes a different position so that it doesn’t get stuck by the throwing ball, which is initial reference point to a trajectory).  

7. The device of claim 1, wherein the positioning rule is defined to identify the selected relative position to ensure determination of the current performance metric based on the one or more images of the individual performing the activity (para 0043, images or layups, basketball shots etc are taken along with the drone footage).  

8. The device of claim 1, which is further configured to: extract pose data from the one or more images and provide the pose data for computation of the current performance metric (para 0055, data collected used for analysis different stats).   

9. The device of claim 1, wherein the device is further configured to perform operations comprising: operating the camera to capture one or more preparatory images of a group of individuals; processing the one or more preparatory images to determine preparatory performance metrics of individuals in the group of individuals; and selecting the individual to be monitored based on the preparatory performance metrics (para 0047, the position of the quarterback when the quarterback is throwing the ball). 
 
10. A system comprising the device for monitoring an activity in accordance with claim 1, and the drone with the camera (FIG 5 and 6, drone with the camera).  

12. The method of claim 11, further comprising: determining a set of reference points of the individual representing a current pose of the individual, wherein the reference plane is identified as a function of the set of reference points (para 0047 and 0055, reference points are for the quarterback when he is throwing the ball versus taking the initial pose).  

13. The method of claim 12, further comprising: determining, based on the set of reference points, the initial relative position of the camera in relation to the individual; determining a movement trajectory from the initial relative position to the selected relative position; and operating the drone in accordance with the movement trajectory (para 0046-0048, drone is positioned to an initial reference point such as 20 feet away from the athlete, however when the quarterback is throwing the ball, drone takes a different position so that it doesn’t get stuck by the throwing ball, which is initial reference point to a trajectory).  

14. The method of claim 11, further comprising: capturing, at one or more instances during movement from the initial relative position to the selected relative position, one or more preparatory images; identifying a current reference plane of the individual in the one or more preparatory images; and   operating the drone to attain the selected relative position in relation to the current reference plane (para 0047, the position of the quarterback when the quarterback is throwing the ball).   

15. The method of claim 11, further comprising:  extracting pose data from the one or more images; and providing the pose data for said computation of the current performance metric (para 0055, data collected used for analysis different stats).    
 
16. The method of claim 15, wherein the one or more images comprises a time sequence of images, said method further comprising:  computing the current performance metric for the individual by kinematic analysis of the pose data extracted from the time sequence of images (para 0054, the time and the sequence is determined for the images and the footage to analyze the performance). 
 
17. The method of claim 11, further comprising: operating the camera to capture one or more preparatory images of a group of individuals; processing the one or more preparatory images to determine preparatory performance metrics of individuals in the group of individuals; and selecting the individual to be monitored based on the preparatory performance metrics (para 0047, the position of the quarterback when the quarterback is throwing the ball).   

18. The method of claim 11, further comprising: computing the current performance metric for the individual based the one or more images (para 0047, the position of the quarterback when the quarterback is throwing the ball based on the video image).   

19. The method of claim 18, further comprising: generating, based on the current performance metric, feedback regarding the activity performed by the individual (para 0120, provide feedback on the basketball players’ shot).  

20. The method of claim 19, further comprising:  obtaining environment data that defines one or more properties of surroundings of the individual, wherein the feedback is generated as a function of the environment data (para 0074, augmented reality of the golf course).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD AHMED whose telephone number is (571)270-1315. The examiner can normally be reached M-F 9:00-8:30 PM PST with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MASUD . AHMED
Primary Examiner
Art Unit 3619



/MASUD AHMED/Primary Examiner, Art Unit 3619